DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian L. Repper on 01/20/2022.
The application has been amended as follows: replace claims 1 and 7 with the following.

1. (Currently Amended) A vehicle surveillance system in which when a vehicle including a communicator that performs transmission-reception of radio communication is parked, information related to surveillance of the vehicle acquired at the vehicle is transmitted from the communicator through the radio communication, the vehicle surveillance system comprising a processor programmed to: acquire information related to radio wave intensity received by the communicator;that makes the radio wave intensity not lower than the predetermined intensity in a different direction from a moving direction of the vehicle.
7. (Currently Amended) A vehicle surveillance method in which when a vehicle including a communicator that performs transmission-reception of radio communication is parked, that makes the radio wave intensity not lower than the predetermined intensity in a different direction from a moving direction of the vehicle.
Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or suggest a method and a vehicle surveillance system that generate information indicating a parking form that makes the radio wave intensity not lower than a predetermined intensity, based on the information related to the radio wave intensity received by the communicator; and when the radio wave intensity received by the communicator shows a tendency to decrease while the vehicle is moving in a predetermined area where the vehicle is allowed to be parked, generate the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity in a different direction from a moving direction of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688